      Case 2:20-cv-00037-TLN-EFB Document 7 Filed 05/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11                                  SACRAMENTO DIVISION

12   THE CALIFORNIA SPORTFISHING               Case No. 2:20-cv-00037-TLN-EFB
     PROTECTION ALLIANCE, a California
13   nonprofit corporation,
                                               ORDER RE: STIPULATION TO
14                 Plaintiff,                  EXTEND DEADLINE TO RESPOND
                                               TO COMPLAINT
15
             vs.
16                                            (Federal Water Pollution Control Act,
     TRI C MANUFACTURING, INC., a             33 U.S.C. §§ 1251 to 1387)
17
     California corporation,
18
                   Defendant.
19
20
21
22
23
24
25
26
27
                                              1
28
     ORDER                                    Case No. 2:20-cv-00037-TLN-EFB
      Case 2:20-cv-00037-TLN-EFB Document 7 Filed 05/29/20 Page 2 of 2




 1   GOOD CAUSE APPEARING,
 2         1. The May 29, 2020 deadline for Defendant to file its responsive pleadings to the
 3   Complaint is extended to August 5, 2020.
 4
     IT IS SO ORDERED.
 5
 6
 7   Date: May 29, 2020
                                                        Troy L. Nunley
 8                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 2
28
     ORDER                                        Case No. 2:20-cv-00037-TLN-EFB
